Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election of the following species in the reply filed on 04/16/2021 is acknowledged: (i) receptor for Resolvin E1 (ERV1); (ii) tri-hydroxy members of the Resolvin E series; and (iii) oral cancer. 
2. Claims 1-4, 6-13, 15, 18, 21, 23-24, 26, 28-29, 31, 33, 35, and 37-38 are pending. Claims 1-4, 6-12, 15, 21, 23-24, 26, 28-29, 31, 33, 35, and 37-38 currently under consideration. Claims 13 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
3. The information disclosure statement filed on 04/16/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Drawings
4. The drawings filed on 11/27/2018 are accepted by the examiner.  

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:


6. Claims 1-4, 6-12, 15, 21, 23-24, 26, 28-29, 31, 33, 35, and 37-38 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 1 is drawn to a method for preventing or treating cancer in a subject, the method comprising overexpressing at least one Receptor for a lipid agonist. The claim does not require that lipid agonists or receptors for the lipid agonists possess any particular any particular conserved structure nor other disclosed distinguishing feature. 
The specification discloses a number of receptors for lipid agonists, ERV1, GPR32, LO-derived eicosanoid receptors LXA4 receptor (ALX), and Leukotriene B4 receptor (BLT) (see, e.g., page 2). A number of receptors for lipid agonists are also known in the art (see, e.g., Lappano et al., Acta Pharmacologica Sinica 33:351-352, 2012; in particular page 356,2nd paragraph of right column). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other receptors for lipid agonists might be. Thus, the instant disclosure does not adequately support the broad scope of receptors for lipid agonists. 
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of receptors for lipid agonists and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of receptors for lipid agonists and thus the instant claimed method. 
7. Claims 1-4, 6-12, 15, 21, 23-24, 26, 28-29, 31, 33, 35, and 37-38 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. 
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 
Claims 1-4, 6-12, 15, 21, 23-24, 26, 28-29, 31, 33, 35, and 37-38 are drawn to a method for preventing or treating cancer in a subject, the method comprising overexpressing at least one Receptor for a lipid agonist. There are no structural and functional limitations for the receptors. The claims are broad because they encompass a method of preventing or treating any types of cancer comprising overexpressing any receptors for any lipid agonists. 
The specification does not provide sufficient guidance/direction or working examples on how to make and use the instantly claimed invention. The specification discloses that intraperitoneal injection of 100 ng of Resolvin El (RvE1) daily for 6 days and then weekly for 3 weeks significantly reduced tumor growth in both wild type and ERV1-overexpressing transgenic mice that received 1x106 LA-P0297 lung cancer cells subcutaneously (page 41). The specification also discloses a significant necrosis of tumors in ERV1-overexpressing transgenic mice following RvE1 treatment (page 41, lines 17-19). However, while showing that RvE1 treatment significantly reduced tumor growth in both Wt and Tg animals, the specification does not show that overexpressing ERV1 prevented or reduced tumor growth (Figure 1, B and C). All the guidance and/or working examples are limited to the growth of LA-P0297 lung cancer cells in ERV1-overexpressing transgenic and wild type mice; there is no evidence on the record showing that the same observation apply to overexpression of receptors for any other lipid agonists or any other types of cancer. Furthermore, the specification does not provide sufficient guidance or working examples on how to overexpress a receptor for a lipid agonist in a subject with cancer, such a human patient.   
Acta Pharmacologica Sinica 33:351-352, 2012; in particular page 356,2nd paragraph of right column). Lee et al. (The International Journal of Biochemistry & Cell Biology 45: 2801-2807, 2013) report that Resolvin D1 and D2 did not affect the proliferation of A549 lung cancer cells, but inhibited the TGF-            
                β
            
        1-induced epithelial mesenchymal transition, migration and invasion of A549 lung cancer cells (Abstract). The post-filing date art reports an anti-cancer effect of resolvin D2 in oral squamous cell carcinoma (Ye et al., Neuropharmacology 139:182-193, 2018.) and an inhibitory effect of DHA and its metabolite, RvD1 on lung cancer growth and metastasis (Bai et al., J Exp Clin Cancer Res 38(1):479, 2019). None of the art teaches overexpressing a receptor for a lipid agonist prevents or treats any types of cancer in a subject such as a human patient. 
The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record supports that the specification does not enable 
Accordingly,  due to the large quantity for experimentation necessary to make and use the broad genus of receptors for lipid agonists to treat or prevent any types of cancer, the limited directions guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
8. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
9. Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites a limitation, “wherein the Receptor is provided”, whereas claim7 recites a limitation, “wherein the receptor is administered to the subject”. I is unclear what the difference between the two limitations is, rendering the claims indefinite. 

Conclusion
10. No claims are allowed.

Advisory Information

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                      Examiner, Art Unit 1646
April 28, 2021